Case 4:19-cv-01874 Document 1-2 Filed on 05/24/19 in TXSD Page 1 of 61




                     EXHIBIT 2
                                                                                  61 1 of 1
               Case 4:19-cv-01874 Document 1-2 Filed on 05/24/19 in TXSD Page 2 ofPage


 Skip to Main Content Logout My Account Search Menu New Civil Search Reline Search Back                        Location : Fort Bend Images - 2

                                                         REGISTER OF ACTIONS
                                                               CASE No. 19-CCV-064568

JOSEPH FERNANDEZ Jr vs UNITED PROPERTY & CASUALTY                                                  Case Type: Debt Contract - Debt Contract
INSURANCE COMPANY                                                                                  Date Filed: 0312112019
                                                                                                     Location: County Court at Law 2




                                                                    PARTY INFORMATION

                                                                                                                   Attorneys
Defendant or UNITED PROPERTY & CASUALTY
Respondent INSURANCE COMPANY
              DALLAS, TX 75201


Plaintiff or     FERNANDEZ, JOSEPH, Jr                                                                              Eric B Dick
Petitioner                                                                                                           Retained
                                                                                                                    632-207-2007(W)

                                                               EVENTS & ORDERs OF THE COURT

               OTHER EVENTS AND HEARINGS
03/21/2019     Docket Sheet
                 grist/Wein
03/21/2019     Original Petition
                Plaintiff's Original Petition
03/22/2019     Citation
                 qc/st/sh
03/22/2019     Citation
                  FERNANDEZ, JOSEPH, Jr                               Unserved
05/20/2019     Answer/Response
                 and Request for Disclosure (STC 5.20.19 ST)
05/21/2019     Motion (No Feel
                MOTION TO COMPEL APPRAISAL AND ABATEMENT (STC 5/23/19 AM)
05/21/2019     Proposed Order
                 ORDER TO COMPEL APPRAISAL AND ABATEMENT (STC 5/23/19 AM)
05/21/2019     Notice of Hearing
06/11/2019     M/Compel (1:30 PM) (Judicial Officer McMeans, Jeffrey)
                Motion to Compel Appraisal and Abatement

                                                                  FINANCIAL INFORMATION



               Defendant or Respondent UNITED PROPERTY & CASUALTY INSURANCE COMPANY
               Total Financial Assessment                                                                                                     2.00
               Total Payments and Credits                                                                                                     2.00
               Balance Due as of 05/23/2019                                                                                                   0.00
05/20/2019 Transaction Assessment                                                                                                             2.00
05/20/2019                                                                                UNITED PROPERTY & CASUALTY INSURANCE
           E-filing                     Receipt # 2019-13535-CCLK                                                                         (2.00)
                                                                                          COMPANY



               Plaintiff or Petitioner FERNANDEZ, JOSEPH, Jr
               Total Financial Assessment                                                                                                300.00
               Total Payments and Credits                                                                                                300.00
               Balance Due as of 05/23/2019                                                                                                0.00

03/22/2019     Transaction Assessment                                                                                                     296.00
03/22/2019     E-filing                 Receipt # 2019-07578-CCLK                         FERNANDEZ, JOSEPH                             (296.00)
05/22/2019     Transaction Assessment                                                                                                        2.00
05/22/2019                              Receipt # 2019-13757-CCLK                         FERNANDEZ, JOSEPH                                (2.00)
05/22/2019     Transaction Assessment                                                                                                        2.00
05/22/2019     E-filing                 Receipt # 2019-13786-CCLK                         FERNANDEZ, JOSEPH                                (2.00)




http://tylerpaw.co.fort-bend.tx.us/PublicAccess/CaseDetail.aspx?CaseID=1875533                                                    5/23/2019
                        Case 4:19-cv-01874 Document 1-2 Filed on 05/24/19 in TXSD Page 3 of 61




                                                                CIVIL DOCKET
                                                       CAUSE NUMBER 19-CCV-064568
                                       '11(1.,E OF CASE: JOSEPH FERNANDEZ, JR VS UNITED PROPERTY & CASUALTY INSURANCE
         COU T UMBER                  COMPANY
     County C u       t La   2
                                                                                          Defendant's Attorney:
                                      P mti         A omey:
         TYPE OF kCTION
                                           ric B Di k
Debt Contract - Debt Contr       cy   13:171c0k1Lao F. 0 PLLC

     Date Filed: 03/21/2019           Hou to TX 70
                                      8      32 4
Jury Fee: $                                                                               Attorney Ad Litem:

Jury Fee Paid By;

                                                     -----   —.--
          DATE OF ORDERS                                                     O   ERS OF COURT



                    512 i / ) , -          lak/er       Pi      /e d
                                                                       /l/
                                                                                   : _.
       Case 4:19-cv-01874 Document 1-2 Filed on 05/24/19 in TXSD Page 4 of 61                          Electronically Filed
                                                                                                       3/21/2019 5:58 PM
                                                                                                            Laura Richard
                                                                                                             County Clerk
                                                                                                  Fat Bend County, Texas

                                              19-CCV-064568
                                        NO.

      JOSEPH F             DEZ,                             IN THE COUNTY CIVIL COURT
       Plaint
                                                            Fort Bend County - Court at Law 2
                                                            AT LAW NUMBER

             ED PROPE           CASUALTY
               NCE             NY,
                                                            FORT BEND COUNTY, TEXAS


                                        TIFF'S ORIGINAL PETITION


TO THE HONORABLE JUD                          OURT:

       COMES NOW, JO          PH                   erein "Plaintiff"), who files this, its Original Petition,

against UNITED PROPERTY &                           URAN         COMPANY (herein "Defendant") and for

cause of action would respectfully sh



                                Prelimina

   1. Insured:                    JOSEPH FERN           EZ (1       aintiff")

       Policy Number:            43 1001380714 00 (11

       Claim Number:             TX026019 (herein "Claim"

       Date of Loss:             8/26/2017 (herein "Date of Lo

       Insured Property:                                          SUG

                                 (herein "Property" or "Insured Property")

       Insurer:                  UNITED PROPERTY & CASUALTY IN

                                 (herein "Defendant")

                                 Defendant's attorney for service is: CT CORPORAT             STEM

                                 1999 BRYAN ST, STE. 900, DALLAS, TX 75201
    Case 4:19-cv-01874 Document 1-2 Filed on 05/24/19 in TXSD Page 5 of 61




                                                    II.

                                       Discovery Control Plan

2. Plai         nds for discovery to be conducted under Level 1 of Rule 190 of the Texas Rules of Civil




                                   Request for Expedited Trial Date

3. Plaintiff reques                   ase for a trial date that is within 90 days after the discovery period in




4. Plaintiff is an individual wl

5. Defendant is a "Foreign" company registe                            siness of insurance in the State of

    Texas. This Defendant may be serve                                         railed mail, return receipt

   requested, by serving: (1) the president,                           secretary, or attorney in fact at the

   home office or principal place of business of the                           ing a copy of the process at the

   home office or principal business office of the compan d        ng regula b siness hours.

                                                   V.

                                               Jurisdiction

6. The court has jurisdiction over the cause of action because the                                within the

   jurisdictional limits of the court and Plaintiff seeks monetary relief le                       less,

   including damages or any kind, penalties, costs, expenses, pre judgment

   Specifically, Plaintiff seeks damages less than $75,000.00 and will not accep any

   $75,000.00 at this time.

7. The Court has jurisdiction over Defendant because Defendant engages in the business of insurance in
    Case 4:19-cv-01874 Document 1-2 Filed on 05/24/19 in TXSD Page 6 of 61




    the State of Texas and the cause of action arises out of Defendant's business activities in the State of

    Texas.

                                                   VI.

                                                  Venue

             is prope        T BEND County, Texas because the insured property is situated in FORT

    BEN                            the contract was signed in FORT BEND County, Texas. TEX. CIV.

    PRAC. & RE

                                                  VII.

                                                  Facts

9. Plaintiff was the owner of                      y Defendant

10. Plaintiff owns the insured p

11. Defendant sold the policy, insuring the pro                        t of this lawsuit to Plaintiff

12. The Plaintiff suffered a significant to                                t issue and may have suffered

    additional living expenses.

13. Plaintiff submitted its claim to Defendant with a D                    age to the dwelling and contents

   of the home.

14. Defendant assigned a Claim Number to Plaintiffs clan

15. Defendant failed to properly adjust the claim and summan                     id the claim with obvious

   knowledge and evidence of serious cosmetic and structural dam

16. Defendant improperly paid Plaintiffs claim for replacement of the pr                        the polic

   provided coverage for losses such as those suffered by Plaintiff.

17. The person hired by Defendant to prepare an estimate on Plaintiff's property ppe              e an

   advocate for Defendant as he/she advocated for a minimal sum of damages Plain           sustained.

18. Furthermore, the adjuster hired by Defendant was improperly trained, had inadequate knowledge of
      Case 4:19-cv-01874 Document 1-2 Filed on 05/24/19 in TXSD Page 7 of 61




      the type and scope of loss, have very little or no hands on experience with construction, and was not

      qualified to           the underlying estimate for damages Plaintiff suffered.

19. As D             t briefly inspected Plaintiff's home, it created a scope of damages that was significantly

               an the amount of        ges Plaintiff suffered.

20.            dant has c ate     us environment of hiring poorly trained adjusters so as to create estimates that

      are su             less         tat its insured's have actually suffered.

21. Therefore Deli              ailed to    perly adjust both claims and summarily improperly paid the claims

      with obvious knowledge a              ence of serious cosmetic and structural damage — hoping that

      Plaintiff would lack          OW                  ount of damage she actually suffered.

22. As Plaintiff strongly disag                         11 scope of loss that Defendant's advocate prepared,

      Plaintiff has invoked appral

23. All conditions precedent upon the policy                                    d accomplished by Plaintiff

24. From and after the time Plaintiffs clai         ere pres               en        the liability of Defendant to pay

      the full claims in accordance with the to      :of       policy        asonably clear.

25. However, Defendant has refused to pay Plaintiff         .       .esp             being no basis whatsoever on

      which a reasonable insurance company would have reli                 to deny      full payment.

26. As a result of Defendant's acts and omissions, Plaintif             forced to      am          rney who is

      representing Plaintiff in this cause of action.

27. Plaintiffs experience is not an isolated case.

28. The acts and omissions Defendant committed in this case, or similar                                  ccur wi

      such frequency that they constitute a general business practice of Defen                      ard t

      these types of claims.

29. Defendant's entire process is unfairly designed to reach favorable outcomes for th company at the

      expense of the policyholders.
       Case 4:19-cv-01874 Document 1-2 Filed on 05/24/19 in TXSD Page 8 of 61




30. Plaintiff anticipates that Defendant has and will continue to manipulate the claims process and

      appraisal pr           an effort to underpay or deny the claim.

31. Fu               , Plaintiff anticipates that Defendant has or will require additional steps in claiming policy

             its to which do n             in the policy.

32.          ample, D            it routinely requires that Plaintiff prove that a dispute exists as to the claimed

      bene              though           tiff has sent demand letters, invoked appraisal, and filed this lawsuit to

      force the appra            cess.

33. Plaintiff anticipates that D               t will require or attempt to require that Plaintiff sign a unilateral

      release of claims ag           efe                    for Defendant to pay any appraisal award when the policy

      for insurance benefits does

34. Specifically, Plaintiff antim                           dai               a unilateral release of claims against

      Defendant before issuing payment as a res                                      cess.

35. This behavior is strictly forbidden un              exas In                     ~51196O.

36. The above actions from Defendant show                         as no in     I    form on the contract when

      performance is due — namely, to pay policy benef                                       as suffered a covered loss.

37. This lawsuit is not about the amount of loss. Indeed, it is                    Defend       s refusal to participate in the

      appraisal process and the actual damages Plaintiff suff.               in forcing        fen pttdparticipate in the

      appraisal process.

38. Plaintiff reserves all rights to invoke appraisal under the terms o                ura                     this lawsuit to

      enforce its rights of appraisal.

                                                            VIII.

                                                  Causes of Action:

                                                      COUNT 1:

                                                 Breach of Contract
    Case 4:19-cv-01874 Document 1-2 Filed on 05/24/19 in TXSD Page 9 of 61




1. Plaintiff and Defendant have entered into a contract for insurance benefits.

2. One of the            ons in the policy is appraisal.

3. Plai    ff     timely invoked appraisal yet Defendant refuses to participate.

           numerous dem                Defendant has forced Plaintiff to file a lawsuit to make Defendant

    p      ipate in

5. Plain              an ord               ing Defendant to participate in appraisal.

6. Plaintiff seeks             tual   d n. ges she/he has suffered in forcing Defendant to participate in

    appraisal.

7. The purpose of ap                  is     deterrin    the amount of an insured loss. Appraisal is a remedy

    available under the applicab e policy to e ermine the amount of loss when the parties disagree.

    Plaintiff has invoked the a                al   us of                       aintiff seeks Defendant to abide by its

    own policy provision and asks the Cou                                            to participate in appraisal.

                                                        aisal D

8. As set forth above, Plaintiff and Defendant                agree o •    I         ount of Plaintiff's losses. Therefore,

   Plaintiff has sent notice to Defendant that Pla.               a   Ii       d •          aiser and invoked the Policy's

   appraisal clause referenced above.

                      Once Invoked Appraisal is Mandat                     and Enfor              bl

9. Texas courts specifically enforce the appraisal clause in prop•                   ins               olicies and this Court has

   the authority to order the parties to participate in compliance wi                      s po        co               State Farm v.

   Johnson, 290 S.W.3d 886 (Tex. 2009); In re Allstate County Mut. In                                                    3, 196

   2002). Since 1888, when the Texas Supreme Court decided Scottish                                               onal            o. v.

   Clancy, Texas courts have regularly and consistently enforced appraisal lause .                                Iv      dering the

   parties to comply. See Clancy, 8 S.W. 63 (Tex. 1888); In re Allstate, 85 S.W.3d                          .1   196.
    Case 4:19-cv-01874 Document 1-2 Filed on 05/24/19 in TXSD Page 10 of 61




10. Texas has consistently recognized appraisal awards as binding and enforceable, and courts indulge

    every reaso          esumption to sustain them. See, e.g., Franco v. Slavonic Mut. Fire Ins. Ass 'n, 154

    S.W            786 (Tex. App.—Houston [14th Dist.] 2004, no pet.).

            invoked, apprais     s   andatory.

11. A       y who re   es      engage in the process is subject to judicial compulsion. Because the amount of

    loss                             every property damage case, "appraisals should generally go forward

    without preem                        y the courts." Johnson, 290 S.W.3d at 894. Therefore, a court faced

    with a motion to compel             sal lacks any discretion to deny it, assuming the party has timely

    invoked the proces                              d with the policy. In re Allstate County Mut. Ins. Co., 85

    S.W.3d 193 (Tex. 2002) (                          Johnson, 290 S.W.3d at 888 ("While trial courts have

   some discretion as to the ti ii       of      ap ais I            no discretion to ignore a valid appraisal

    clause entirely."); Vanguard Undenvri                                 h, 999 S.W.2d 448, 449 (Tex.

    App.—Amarillo 1999, no pet.) (ma                                          ure to order an appraisal in the

    proper circumstances). An appraisal cla                             have the extent or amount of the loss

   determined in a particular way. Johnson, 290 S.

12. The appraisal clause is thus mandatory and non-revoc            and is sp     ically enforceable by either

   party.     See, e.g., Standard Fire Ins. Co. v. Frai              514 S.      d      3    44-46 (Tex. Civ.

   App.—Houston [14th Dist] 1974, no writ) (holding that an m                        rce the appraisal provision

   against an unwilling insurer); Laas v. State Farm Mut. Ins.                                    at *4-5 (Tex.

   App.—Houston [14th Dist] 2000, pet. denied) (holding the trial cou                               t an um   e

   when the parties' appointed appraisers fail to do so).

13. InAllstate, the Texas Supreme Court explained that denying appraisal vitiat- the •              s ability to

   defend against a breach of contract claim because appraisal goes to the heart of su        a claim. Allstate,

   85 S.W.3d at 196. Accordingly, the Allstate Court granted mandamus relief when the trial court
    Case 4:19-cv-01874 Document 1-2 Filed on 05/24/19 in TXSD Page 11 of 61




    denied a motion to compel appraisal, finding that the denial constituted an abuse of discretion and that

   the insurer I       e        i adequate remedy by appeal.

14. The            al clause is a condition precedent to coverage for damages under property insurance

            es. State Farm              son, 290 S.W.3d 886, 894 (Tex. 2009) ("...appraisal is intended to take

            before s                d; [the Texas Supreme Court] and others have held that it is a condition

    prece              t."). 1 e P licy contains provisions that specifically condition coverage actions on

    compliance by          ei     red wi     licy conditions such as the appraisal clause.

15. Pursuant to the appraisal c         se   d the suit against us clause, compliance with the appraisal process is

    a condition precede          to over               validity of Plaintiff's suit against Defendant. Either party

    can invoke appraisal. Botl                           by that invocation. Whether appraisal begins before or

    during litigation, the laws                       ate                d v. Liberty Mut. Ins. Co., No. 3:09-

    CV-0228-G, 2010 WL 1186323 *3 (N.D                                           . "When one party to an insurance

    contract properly invokes the contrac            praisal                           uld exercise its discretion to stay

   the suit pending completion of the apprai                   oodwa            0 WL 1186323 at *3; see also In re

   Slavonic Mut. Fire Ins. Ass'n, 308 S.W.3d 556, 5                    A p •.          uston [14th Dist.] 2010, no pet.)

   ("[a] remedy to enforce a condition precedent in its pol              abatemei          f the case"); see also United

   Neurology, P A v. Hartford Lloyd's Ins. Co., No. H-1 • 48,2012                           4    41       S.D. Tex. Feb. 8,

   2012) (abating case while the appraisal goes forward); Rice .                 tai         nvriters at Lloyds, Civ. A.

   No. H-10-4660, 2011 WL 240421 (S.D. Tex. Jan. 21, 2011) (                       ng c         un    a      sal process is

   complete). There is no legal, contractual or case law support fora                                           e app

   process.

16. If either party fails to comply with the appraisal clause, Plaintiff cannot re over                         the Policy.

   Further, because the respective appraisal clauses are binding upon the respective arties, there can be

   no breach of contract action for failure to pay amounts in excess of the award. Scottish Union &
   Case 4:19-cv-01874 Document 1-2 Filed on 05/24/19 in TXSD Page 12 of 61




   National Ins. Co. v. Clancy, 8 S.W. 630, 632 (Tex. 1888); Waterhill Cos. Ltd. v. Great American

   Assurance             6 WL 696577, slip op. at *2 (S.D. Tex. March 16, 2006); Brownlow v. United

   Stat         nobile Ass 'n, 2005 WL 608252 (Tex. App.—Corpus Christi 2005, pet. denied); Breshears

          ate Farm Lloyds             S.W.3d 340, 344 (Tex. App.—Corpus Christi 2004, pet. denied);

            nce Llo           Co. v. Crystal City Indep. Sch. Dist., 877 S.W.2d 872, 878 (Tex. App.—San

   Anton            no writ

17. The combinati             e app          clause and the "suit against us" clause entitles either party to

   abatement of le insured'              until the completion of the appraisal. Vanguard Underwriters Ins.

   Co. v. Smith, 999 S          448     49     ex.    pp.—Amarillo 1999, no pet) (the appraisal and no action

   clauses of the policy are          ibiguous       d nforceable, and the insureds could not sue before they

   complied with the appraisa          se

18. The Policy provides a specific mechanic                                utes about the amount of loss. That

   mechanism is appraisal, and it is bi              on all                       sed by the courts in Waterhill,

   Brownlow, and Breshears, supra, if Defe                    omplie      the appraisal award, there can be no

   breach of contract, making Plaintiff's suit un                                 ore, abatement of any further

   proceedings in this lawsuit pending completion of the               'sal proce     romotes judicial efficiency.

   See Slavonic, 308 S.W.3d at 565; see also Butler v P                & Cas. In    C              rybrd, Civ. A. No

   H-10-3613, 2011 WL 2174965 (S.D. Tex. June 3, 2011) (11                 g th         ement of the case pending

   appraisal is appropriate and "in the interest of the efficient and hr      ens         11 n1S       n ofjustice").

                                                       IX.

                                      DAMAGES AND PRAYER

19. WHEREFORE, PREMISES CONSIDERED, Plaintiff herein, complains of efen                                  d prays that

   Defendant be cited to appear and answer and that on a final trial on the merits, P1. ntiff recover from

   Defendant the following:
   Case 4:19-cv-01874 Document 1-2 Filed on 05/24/19 in TXSD Page 13 of 61




       a. Actual damages that Plaintiff has suffered as a result of Defendant refusing to participate in

           appr

           A      al damages and benefit of the bargain from Defendant's refusal to pay proper policy

           benefits;

           Attorne tees        at Plaintiff has incurred as a result of Defendant refusing to participate in

                       , and

       d. A court              equinn     fendant to participate in appraisal

                                                      X.

                    RES          •TI                 TS TO APPRAISAL PROCESS

20. Plaintiff has invoked appr                         is lawsuit.

21. Furthermore, by filing this                                         praisal and renews its requests for

    appraisal as further needed and maintains                               al process.

22. Plaintiff specifically reserve any righ       change                           , and add or remove disputed

    items to present to the Appraisal Panel as             ems are         ered during the appraisal process.

23. In the event the appraisers are unable to select an              dun _ 11      me period allotted, Defendant is

   formally given notice that Plaintiff intends to ask this           • o select       dependent umpire.

24. Defendant is given notice that this lawsuit is filed with. ut any intent t.        ar   an appraisal rights

    because this lawsuit is not relating the amount of loss.

25. More specifically, this is a lawsuit brought to prevent Defendan            me           g       attempts to

   avoid participation in the appraisal process.

26. Plaintiff reserves all rights to seek any attorney fees and actual damages                     mcu


   having this Court compel the appraisal process.

                                                     XL

                     PLAINTIFF MAKES 194 REQUESTS TO DEFENDANT
    Case 4:19-cv-01874 Document 1-2 Filed on 05/24/19 in TXSD Page 14 of 61




27. Plaintiff makes 194.2 requests to Defendant.

28. In addition t     ontent subject to disclosure under Rule 194.2, Plaintiff requests disclosure of all

    docu'       electronic information, and tangible items that the Defendant has in its possession,

         dy, or control and   a use to support Defendant's claims or defenses.



                                                   Respectfully Submitted,


                                                   DICK LAW FIRM, PLLC




                                                   iric B. Dick, LL.M.
                                                   TB : 2        16




                                                   ATTO tI       FOR PLAINTIFF
  Case 4:19-cv-01874 Document 1-2 Filed on 05/24/19 in TXSD Page 15 of 61




                                   EXHIBIT "A"
                    LAINTIFF'S FIRST SET OF INTERROGATORIES

                                            I.
                                       DEFINITIONS:

                              s the party responding to these requests.

                        ans the insurance policy that is the basis of claims made against
                    this la uit.

   3. "Your Coun                   attorney or attorneys who are representing or have represented
      you eithe                      claim or in this lawsuit.

   4. The Claim" means            rance claim made the basis of the breach of contract claim
      made against De                     suit.

   5. "Written Communica                      .nveyance of information by a writing, whether by
      letters, e-mail; mem                     n notes and/or faxes.

   6. "Document" means le                                     quivalent, set down by
      handwriting, typewriting,        , phot                  aphing, magnetic or electronic
      impulse, mechanical or electronic r                          f data compilation. See Texas
      Rule of Evidence 1001(a). "Doc                                information that exists in
      electronic or magnetic form.

   7. "Witness Statement" means the state                         ith knowledge of relevant
      facts, regardless of when the statemen was m            is a (1) written statement signed or
      otherwise adopted or approved in writing b                        it, or (2) a stenographic,
      mechanical, electrical, or other type of rec     go                   I statement, or any
      substantially verbatim transcript of such recordin                     of Civil Procedure
      192.3(h).

   8. "Date" means the exact date, month and year, if as                           e best
      available approximation.

                                            II.
                                      INSTRUCTIONS:

1. You are requested to produce photographs, video recordings and audio                     were
created or stored electronically.

2. Pursuant to Rule 196.4, you are requested to produce electronic or magnetic data           veto
the Requests for Production below in tiff or pdf searchable format, including ema       ant
message and pdf forms of the documents.
 Case 4:19-cv-01874 Document 1-2 Filed on 05/24/19 in TXSD Page 16 of 61




                                           III.
                                     INTERROGATORIES

  1. Id         e persons involved in the investigation and handling of Plaintiff's claim for
       st   ce benefits arising from the claim subject of this suit, and include a brief
     • scription of the in olvement of each person identified, their employer, and the date(s)
     of such involve      t.



  2.            rforme         vestigative steps in addition to what is reflected in the claims file,
       please gener            e ose investigative steps conducted by you or any of your
       represent        th res      to the facts surrounding the circumstances of the subject loss.
       Idenf       persons inv     d in each step.

ANSWER:

  3. Identify by date, auth                     eports generated as a result of your investigation.

ANSWER:

  4. State the following cone          ice o           at mg of payment:
     a. The date and manner in which yo         ed              claim
     b. The date and manner in whic          knowle       ce 3 f the claim
     c. The date and manner in whic     u CO               tig to of the claim
     d. The date and manner in which you             from    cl     ant all items, statements,
     and forms that you reasonably believ        e tim          be required from the claimant
     e. The date and manner in which you otified t        ant in writing of the acceptance or
     rejection of the claim

ANSWER:

  5. Identify by date, amount and reason, the insuranc            ents ma e b      usOthe Plaintiff

ANSWER:

  6. Has Plaintiff's claim for insurance benefits been rejected o      eme        o, sta
     reasons for denying the claim.

ANSWER:

  7. Do you contend that appraisal is improper in this matter?

ANSWER:

  8. Do you contend that the Plaintiff has properly invoked appraisal?
 Case 4:19-cv-01874 Document 1-2 Filed on 05/24/19 in TXSD Page 17 of 61




  9. Do you         end that Defendant should not communicate to any umpire ex parte?

ANSWE

           at relationship do ou have, if any, with any umpire that you or your appraiser has
        suggested?

         R:

  11.           ationshi do. ou have, if any, of the umpire selected or appointed in this
        appraisal?
Case 4:19-cv-01874 Document 1-2 Filed on 05/24/19 in TXSD Page 18 of 61




                                  EXHIBIT "B"
           PL      TIFF'S FIRST SET OF RE I UESTS FOR PRODUCTION

                                            I.
                                       DEFINITIONS:

    "You" or "Y                 the party responding to these requests.

    "The Poi*          ans the insurance policy that is the basis of claims made against
                   this la uit.

 3. "Your Coun                    attorney or attorneys who are representing or have represented
    you eithe         egard t       claim or in this lawsuit.

 4. The Claim" means              trance claim made the basis of the breach of contract claim
    made against De             in         suit.

 5. "Written Communica                         nveyance of information by a writing, whether by
    letters, e-mails, mem                      n notes and/or faxes.

 6. "Document" means le               o um                    quivalent, set down by
    handwriting, typewriting,          phot         pho        aphing, magnetic or electronic
    impulse, mechanical or electronic re                           f data compilation. See Texas
    Rule of Evidence 1001(a). "Doc          specifi                 information that exists in
    electronic or magnetic form.

 7. "Witness Statement" means the state           any p          ith knowledge of relevant
    facts, regardless of when the statemen was ma.          is a (1) written statement signed or
    otherwise adopted or approved in writing b.         ISO           a it, or (2) a stenographic,
    mechanical, electrical, or other type of rec.    g0         ess          statement, or any
    substantially verbatim transcript of such recordin     e Texas R le of Civil Procedure
    192.3(h).

 8. "Date" means the exact date, month and year, if as              e, or         e best
    available approximation.

                                            H.
                                      INSTRUCTIONS:

 1. You are requested to produce photographs, video recordings an                          that
    were created or stored electronically.

 2. Pursuant to Rule 196.4, you are requested to produce electronic or magnetic
    responsive to the Requests for Production below in tiff or pdf searchable f*
    including email, instant message and pdf forms of the documents.
Case 4:19-cv-01874 Document 1-2 Filed on 05/24/19 in TXSD Page 19 of 61




                      PRODUCTION PROTOCOL RELATING TO
                     ELECTRONICALLY STORED INFORMATION
           E    A    ENDANT TO DISCOVERY REQUESTS TO DEFENDANT)

             rmation items" as used herein encompasses individual documents and records
         neluding associate metadata) whether on paper or film, as discrete "files" stored
       electronically, o ic. , or magnetically or as a record within a database, archive, or
       container fil       tern should be read broadly to include e-mails, messaging, word
        rocesse oc ents, digital presentations, and spreadsheets.

  2.               with ex Rule of Civil Procedure 196.4, responsive electronically stored
       information      I)     b     requested by Plaintiff in its native form; that is, in the form in
       which the o • ation            ustomarily created, used, and stored by the native application
       emplo d       the produc ng party in the ordinary course of business. The producing party
       shall not produce in        • at not requested and later assert that production as a basis of
       not producing in          quested format, except upon agreement by the parties prior to
       production or s de      by             The parties are reminded of their obligation to confer
       and to make         onab                 olve disputes regarding production without court
       intervention. See In r     eeklyHoin s, L.P., 295 S.W.3d 309 (Tex.2009); TEX. IL CIV.
       P. 192.4(b).

  3. If it is infeasible or un             me to ro•           tem of responsive ESI in its native
     form, it may be produced         agreed po e nat              orm; that is, in a form in which
     the item can be imported into the .ti app                   ith.ut a material loss of content,
     structure, or functionality as • m ed to                 ve       . Static image production
     formats serve as near-alter/1dr       only                ion       s that are natively static
     images (i.e., photographs and scans). r.ty d all              ments between the parties on a
     non-native form of production shall cc prior t                production and the agreements
     shall be in writing. If no agreement an be                tween the parties, consistent with
     Texas Rule of Civil Procedure 196.4, De             (s)               and file with the Court
     evidence that production in native or near       ye f.                   rdensome or requires
     extraordinary steps. In the event the Court dete           that pro u.tion in native or near-
     native format is infeasible, production shall be m      m accord        with        truction of
     this Protocol.

  4. The table below supplies examples or agreed-upon n                r          we forms in which
     specific types of ESI should be produced:

Source ESI                                Native or Near Native Form                  Sou

Microsoft Word documents                  .DOC, .DOCX
Microsoft Excel Spreadsheets              .XLS, .XLSX
Microsoft PowerPoint
Presentations                             .PPT, .PPTX
Microsoft Access Databases                .MDB, .ACCDB
WordPerfect Documents                     .WPD
Adobe Acrobat Documents                   .PDF
Case 4:19-cv-01874 Document 1-2 Filed on 05/24/19 in TXSD Page 20 of 61




Photographs                              .JPG, .PDF
E-mail                                   Messages should be produced in a form or forms that
                                         readily support import into standard e-mail client
                                         programs; that is, the form of production should adhere
                                         to
                                         the conventions set out in RFC 5322 (the internet e-mail
                                         standard). For Microsoft Exchange or Outlook
                                         messaging, .PST format will suffice. Single message i
                                           roduction formats like .MSG or .EML may be
                                         furnished, if source foldering data is preserved and j
                                         produced. For Lotus Notes mail, furnish .NSF files or
                                         convert to .PST. If your workflow requires that
                                         attachments be extracted and produced separately from
                                         transmitting messages, attachments should be roduced
                                         • their native forms with parent/child relationships to
                                            e
                                         m s ge and container(s) preserved and produced in a
                                         de m ted text file.
                                                  ^/      ----N                                         1

  5. Absent the showing of need, a party s • • I $ I      d     orts from databases that can be
     generated in the ordinary cour of . usmess                 tout specialized programming
     skills), and these shall be prod ce. n a deli          tro ye onnat preserving field and
     record structures and names. Th- parties           eet do o      prior to initial production
     regarding programming database pro              as nec

  6. Information items that are paper documents         requi         ction shall be produced in
     static image formats, e.g., single-page .TI     ult.                ages. If an information
     item contains color, the producing party sha not     ••cethei m in a form that does not
     display color. The full content of each docume       ill be extr ct•d by optical character
     recognition (OCR) or other suitable method to        archable t     file •roltiliceed with the
     corresponding page image(s) or embedded within               file.

  7. Parties shall take reasonable steps to ensure that text extrac         etho         uce usable,
     accurate, and complete searchable text.

  8. Individual information items requiring redaction shall (as fe                     cte I ively
     or produced in .PDF format and redacted using the Adobe                                  eature
     Redactions shall not be accomplished in a manner that serves to                     e abil
     electronically search the unredacted portions of the item. To the exte            duci •       y
     asserts that production in .PDF format and redaction using the Adob           crob          tion
     feature is unfeasible, the parties are directed to confer in an attempt to reso • e      dispute
     without Court intervention. If the dispute cannot be resolved between i parties, the
     manner of production can be brought before the Court consistent with TEX. R. CIV. P.
     196.4.
Case 4:19-cv-01874 Document 1-2 Filed on 05/24/19 in TXSD Page 21 of 61




 9. Upon a s     ing of need, a producing party shall make a reasonable effort to locate and
    produ th alive counterpart(s) of any .PDF or .TIF document produced. The parties
    a        meet and confer prior to initial production regarding production of any such
          ents. This provision shall not serve to require a producing party to reveal redacted
      ntent.

    Except as set       his Protocol, a party need not produce identical information items in
    nore tha         orm and shall globally de-duplicate identical items across custodians
                    ume 's unique MD5 hash value. The content, metadata, and utility of an
             ion ite       all be considered in determining whether information items are
    identical, an             ing different information shall not be deemed identical.

 11. Produ o       ould be     using appropriate electronic media of the producing party's
     choosing provided       production media chosen not impose undue burden or expense
     upon a recipient      oduc • s should be encrypted for transmission to the receiving
     party. The pr       gp s       co temporaneously with production, supply decryption
     credentials and passw               ing party for all items produced in an encrypted or
     password-protected f.

 12. Each information ite                  be •e     b naming the item to correspond to a
     Bates identifier accordin          lowi pro col:

        •   The first four (4) charac         the fil      WI     fleet a unique alphanumeric
            designation identifying      arty ma            du

        •   The next nine (9) characters       a uni         secutive numeric value assigned
            to the time by the producing p. y. Thi al      shall be padded with leading zeros
            as needed to preserve its length

        •   The final five (5) characters are rese         o a sequ      e be     big with an
            underscore(, followed by a four digit        ber reflect'    agina      f the item
            when printed to a paper or converted to       age format              oceedings or
            when attached as exhibits to pleadings.

        •   By way of example, a Microsoft Word document               ed by         son in its
            native fonn might be named: JJSN000000123.do            We       docun n. printed
            out for use in deposition, page six of the printed item             osse    nth the
            unique identifier JJSN000000123_0006.

 13. Information items designated Confidential may, at the Producing P            on:

        •   Be separately produced on electronic production media promi                 abeled
            confidential to comply with a Protective Order, if applicable.

        •   When any item so designated is converted to a printed format for any reason or
Case 4:19-cv-01874 Document 1-2 Filed on 05/24/19 in TXSD Page 22 of 61




               imaged format for use in any submission or proceeding, the printout or page
                     shall bear be labeled confidential on each page in a clear and conspicuous
                    r, but not so as to obscure content.

 14    ro. i cing party shall furnish a delimited load file supplying the metadata field values
        ted below for eac information item produced (to the extent the values exist and as
      applicable)

       IELD



      EndBates

      BeginA       h

      End Attach

      Custodian/Source

      Source File Name

      Source File Path

      From/Author

      To

      CC

      BCC

      Date Sent

      Time Sent

      Subject/Title

      Last Modified Date

      Last Modified Time

      Document Type

   Redacted Flag (yes/no)

   Hidden Content/Embedded Objects Flag (yes/no)

   Confidential flag (yes/no)
  Case 4:19-cv-01874 Document 1-2 Filed on 05/24/19 in TXSD Page 23 of 61




       MD5Hash       ue

       H           uplicated Instances (by full path)

                production should include a cross-reference load file that correlates the various
           es, images, meta     field values and searchable text produced.

        Parties shall esp. d to each request for production by listing the Bates numbers/ranges
           respo         cuments produced, and where an information item responsive to these
                     quests , been withheld or redacted on a claim that it is privileged, the
                   party :    furnish a privilege log in accordance with Texas Rule of Civil
        Procedure 19


                          i    ;   r • R PRODUCTION OF DOCUMENTS

1. The claim files fro            giona      cal offices, and third party adjusters/adjusting firms
regarding the claim tha is the    ct of ill' atter, including copies of the file jackets, "field"
files and notes, and drafts of o ments con     ed in the file.

RESPONSE:

2. If you seek to recover attorney's fees                           se produce your attorney fee
agreement, your attorney fee statemen         voices,                 ping records kept by you or
your attorney, and your checks for pay    of atto                       ses.

RESPONSE:

3. The underwriting files referring or relating in an                      at issue in this action,
including the file folders in which the underwritin                             d drafts of all
documents in the file.

RESPONSE:

4. A certified copy of the insurance policy pertaining to the c                     this suit.

RESPONSE:

5. For the last two years, your written procedures or policies (includin                          'fled
in electronic form) that pertain to the handling of claims in Texas.

RESPONSE:

6. Contracts between you and the appraiser hired by you in this matter.

RESPONSE:
  Case 4:19-cv-01874 Document 1-2 Filed on 05/24/19 in TXSD Page 24 of 61




7. The emails, instant messages, and internal correspondence pertaining to Plaintiff's underlying
claim.

RESPON

          intiff's file from    e office of their insurance agent.

        ONSE:

9. Th                            serves applied to the subject claim.

RESPONSE:

10. For the pas    e years, the        ions of the personnel file of the adjuster(s) involved in
handling Plaint' s claim              in to disciplinary actions associated with claims handling,
and performance under                       .ve plan.

RESPONSE:

11. For the last three years,                     us    in       e plan for managers responsible for
claims.

RESPONSE:

12. The Complaint Log required to be          ''y you                      xas filed over the past
three years.

RESPONSE:

13. As relating to this underlying lawsuit, produce  resp                      all documents you
have received, to all requests you have made for Deposit                       estions.

RESPONSE:

14. If you are requesting Plaintiff pay for your costs and/or expenses            as a result of this
litigation, produce all invoices, statements, payment vouchers, pa a         ecords, chec and
proof of payment of all costs and/or expenses that you are claimin
responsible for.

RESPONSE:

15. Your preferred umpire list.

RESPONSE:
  Case 4:19-cv-01874 Document 1-2 Filed on 05/24/19 in TXSD Page 25 of 61




                                     EXHIBIT "C"
                      NTIFF'S FIRST SET OF RE S UESTS FOR ADMISSION

                                                 I.
                                            DEFINITIONS:

       u" or "Your" mea            party responding to these requests.

2.      Policy"          ne insurance policy that is the basis of claims made against
DEF                   s laws

3. "Insured Locatio                   al property at the location described in the Policy declarations.

4. "Dwelling"          the dwell'       cated at the Insured Location at the time of the claim subject
of this suit.

5. "Other Structures                              cated at the Insured Location during the claim
subject of this suit that are se                   welling by a clear space, including those
connected only by a fence,                          r connection.

6. "Other Damages" means d                                         tree and shrub removal, personal
property removal and storage, lo                                 g expenses.

7. "Personal Property" means any or all            persona                business personal property
that is the subject of the claims made a        t DEF                      rant.

8. "Your Counsel" means the attorney or att            who ar        senting or have represented you
either with regard to the claim or in this laws

9. "The Claim" means the insurance claim made             asis           ea    contract claim made
against DEFENDANT in this lawsuit

10. "Written Communication" means the conveyance of                 a ion by w        ,ether by
letters, e-mails, memoranda, handwritten notes and/or faxe

11. "Document" means letters, words or numbers or their equival           down         h.   vriting,
typewriting, printing, photostating, photographing, magnetic or el    oni                       'cal
or electronic recording, or other form of data compilation. See Texas R                ence     1(a).
"Document" specifically includes information that exists in electronic

12. "Witness Statement" means the statement of any person with knowled                  t fac
regardless of when the statement was made, and is a (1) written statement s          oth
adopted or approved in writing by the person making it, or (2) a stenographic, mech
electrical, or other type of recording of a witness's oral statement, or any substan     erbatim
transcript of such recording. See Texas Rule of Civil Procedure 1923(h).
     Case 4:19-cv-01874 Document 1-2 Filed on 05/24/19 in TXSD Page 26 of 61




13. "Date" means the exact date, month and year, if ascertainable, or, if not, the best available
approximation.

                                              II.
                                        INSTRUCTIONS:

         PLAINTIFF sery          e requests for admissions on DEFENDANT, as allowed by Texas
        f Civil Proced

                                           III.
                                 REQUESTS FOR ADMISSION


1.       PLAIN                        appraisal.

ANSWER:

2.       DEFENDANT as a                            pires.

ANSWER:

3.       PLAINTIFF has not wai

ANSWER:

4.       DEFENDANT has refused to participat                rain .

ANSWER:

5.       PLAINTIFF has demanded appraisal prior c ilin

ANSWER:

6.       The insurance policy at issue has an appraisal prov

ANSWER:

7.       DEFENDANT is not seeking for PLAINTIFF to pay for DEFE

ANSWER:

8.       DEFENDANT is not seeking for PLAINTIFF to pay for DEFEND
         associated with this lawsuit.

ANSWER:
  Case 4:19-cv-01874 Document 1-2 Filed on 05/24/19 in TXSD Page 27 of 61




                                   Exhibit "D"
     PLAINTIF       • SECOND AMENDED DESIGNATION OF EXPERT WITNESSES

NOW CO             laintiff who files this, it's Amended Designation of Expert Witnesses, and
desi           following expert witnesses, one or more of whom may testify at trial:

                                                I.
PI       may call th          mg experts who are not retained:

                       ow
                eadow ghive
        Magnolia, T as
        General Mr, ctor/Est n.       Or


The above-named witnesse            e called to testify as property experts with regard to the
nature, existence of d.            ca      e: hail, storm, etc), and value of Plaintiff's property and
similar property. He       0                     concerning the estimates and reports prepared by
individuals utilized by amti         onnecti'     ith their claim.

Said expert will base opinio                      tr          cation, experience, and review of
the reports, estimates, and da                  urn             y produced or to be produced in
this case and each respective ins            said            H estimates will be supplemented
and are incorporated by reference.

He is an estimator who is expected to           regar            is i n and handling of
Plaintiff's claim, including the cause, origin, sc        amage d casts of repair. He will testify
that he properly identified and estimated the         and am • rz damage made the basis of
Plaintiff's claim subject to this lawsuit

His opinions are within his claim report, depositio    1111                   rrespondence — if any.
His mental impressions and opinions are based on his tra       experien        inspection and
personal knowledge of his investigation and handling of     claim.

His is expected to opine the following: (1) the insured loc           fined c         wind and/or
hail damage during the effective policy period and the proper         of          to address the
aforementioned damages is reflected in the estimate previously pr           or to          uced ; (2)
evidence of covered damages warranting replacement of the estin           d      es           ous and
reasonably clear during his site inspection and an insurance carrier adju              aim
reasonably and in good faith either knew or should have known to iden                            rage
for the aforementioned reasonably clear damages; (3) to the extend De
acknowledge and accept coverage for the aforementioned reasonably cle                     efend
adjusted this claim in bad faith; (4) Defendant did not fully indemnify the ins        or his
and he/she has not been paid to restore the insured's property back to pre-loss Bondi •            (5)
the insured was underpaid for this claim and Defendant knew or should have kno                Its
claim decision constituted an unfair denial because evidence of covered damages           anting
further coverage at all times was reasonably clear during its claim investigation.

Plaintiff will supplement documents for a complete statement of this experts findings and
  Case 4:19-cv-01874 Document 1-2 Filed on 05/24/19 in TXSD Page 28 of 61




opinions, the investigation he performed herein, and the facts and data considered by him in
forming those fi     gs and opinions gigi

His report         ume will be supplemented if not attached.

Ad           information he u ed in making any opinions, if any, will be supplemented if not
att

         colt Be
                       e Lane
                   xas 77
       Appraiser

The above-n ed rtnesses m             called to testify as property experts with regard to the
nature, existence of damage         ause (ie: hail, storm, etc), and value of Plaintiff's property and
similar property. He m          offer t    tony concerning the estimates and reports prepared by
individuals utilized b     rtiff con ct         with their claim.

Said expert will base opinio    fi his respec iv4 training, education, experience, and review of
the reports, estimates, and d a and other cytments pr- • usly produced or to be produced in
this case and each respective • ctiosr6f s d p                  estimates will be supplemented
and are incorporated by referen

He is an appraiser who is expected tote          arding           a.ion and handling of
Plaintiff's claim, including the cause, o     scope          an .       of repair. He will testify
that he properly identified and estimated the sco       amoun f n.. • age made the basis of
Plaintiff's claim subject to this lawsuit.

His opinions are within his claim report, deposition st tea                correspondence — if any.
His mental impressions and opinions are based on       ami                    inspection and
personal knowledge of his investigation and handling of     1M.

He may opine the following: (1) the insured location sus      ed covere      d a d/     ail damage
during the effective policy period and the proper scope o             addres        orementioned
damages is reflected in the estimate previously produced or           od          evidence of
covered damages warranting replacement of the estimated damages              V10         easonably
clear during his site inspection and an insurance carrier adjusting      arm reas            din
good faith either knew or should have known to identify and accep coy              the
aforementioned reasonably clear damages; (3) to the extend Defendant                   o      ge
and accept coverage for the aforementioned reasonably clear damage,                          this
claim in bad faith; (4) Defendant did not fully indemnify the insured for 1              d he/s
has not been paid to restore the insured's property back to pre-loss condition;       )the
was underpaid for this claim and Defendant knew or should have known that cla                  on
constituted an unfair denial because evidence of covered damages warranting flirt           erage at
all times was reasonably clear during its claim investigation.

Plaintiff will supplement documents for a complete statement of this experts findings and
opinions, the investigation he performed herein, and the facts and data considered by him in
  Case 4:19-cv-01874 Document 1-2 Filed on 05/24/19 in TXSD Page 29 of 61




forming those findings and opinions [IA

His report an         e will be supplemented if not attached.

Additi          onnation he used in making any opinions, if any, will be supplemented if not
atta

         Peter Barbaco
          832) 447


The above-named w' ess               e called to testify as property experts with regard to the
nature, existence d age, los          use (ie: hail, storm, etc), and value of Plaintiff's property and
similar proper[       may also        testimony concerning the estimates and reports prepared by
individuals utilized by Plai         onnection with their claim.

Said expert will base        LIS 0             ye training, education, experience, and review of
the reports, estimates, and da                   ments previously produced or to be produced in
this case and each respective                   • property. His estimates will be supplemented
and are incorporated by refe

He is an appraiser who is expec                re        its i    stigation and handling of
Plaintiff's claim, including the cause, origin                        costs of repair. He will testify
that he properly identified and estimated         pe and                  age made the basis of
Plaintiff's claim subject to this lawsuit

His opinions are within his claim report, dep      estima an • laim correspondence — if any.
His mental impressions and opinions are bas on his tr       experience, inspection and
personal knowledge of his investigation and handli

He may opine the following: (1) the insured location sust e. covere             d and/or hail damage
during the effective policy period and the proper scope o       airs to ad       the afottgnentioned
damages is reflected in the estimate previously produced or to be produ              e     nce of
covered damages warranting replacement of the estimate                  was 0         and reasonably
clear during his site inspection and an insurance carrier adjus          c         asonably and in
good faith either knew or should have known to identify and accep             age  f
aforementioned reasonably clear damages; (3) to the extend Defe            failed to          edge
and accept coverage for the aforementioned reasonably clear damage,                    adjus this
claim in bad faith; (4) Defendant did not fully indemnify the insured f               o an, h the
has not been paid to restore the insured's property back to pre-loss con'                        ured
was underpaid for this claim and Defendant knew or should have known                        decisi
constituted an unfair denial because evidence of covered damages warrantin               r cov
all times was reasonably clear during its claim investigation.

Plaintiff will supplement documents for a complete statement of this experts find* I and
opinions, the investigation he performed herein, and the facts and data considered by him in
forming those findings and opinions kpi
  Case 4:19-cv-01874 Document 1-2 Filed on 05/24/19 in TXSD Page 30 of 61




His report and resume will be supplemented if not attached.

Additional             on he used in making any opinions, if any, will be supplemented if not
attached.

             ay supplement w     any additional data.

P1       may call th           mg experts who are retained:

                     M.
                 arcia   Ce nsel)
       Chris Canno (o        n I)
       Dick La         PLLC
       3701 B       oods Dr.
       Houston, Texas 770
       (832) 207-2007
       (713) 893-693
       www.dicklawfirm.co

The above attorneys may be                         tot stif       expert witness at the trial of this
action, pursuant to Rule 702,                    n to 'c of        able and necessary attorney's fees
incurred or recoverable by any p            Is law it S he        ert is familiar with the average and
reasonable attorney fees usually and custo        tly ar          tto ys in various Texas Counties
for the handling of similar claims. The pe         identifie      v.      f the various necessary
efforts expended in prosecuting this su        behalf              an         easonable charges
therefore, and are expected to testify that the a            fees      e. .y plaintiff in its pursuit of
this matter are reasonable and necessary, an             e atto       ees incurred by defendant may
not be reasonable or necessary.

Information regarding Eric Dick:

College:                Thomas M. Cooley
Degree:                 Juris Doctorate
Distinctions:           Cum Laude
College:                University of Alabama
Degree:                 Masters of Laws and Letters

Notable information: Interned for Michigan's Attorney General in the 0              o    d Sp ci 1
Litigation Division and worked on the Master Settlement Agreement 1                     1. o-st vil
settlement in United States history. Named by Super Lawyers as a Risin

Mr Dick's report and resume, if not attached, will be provided to Defendant             e me
by reference.

The mental impressions and opinions are that fees and costs associated with this litigation are
reasonable, necessary and customary in this county and surrounding counties. A reasonable fee
to be charged in this case is $450.00 per hour in consideration with several factors, including:
  Case 4:19-cv-01874 Document 1-2 Filed on 05/24/19 in TXSD Page 31 of 61




   •   The natur     d complexity of the case;
   •   The            the services provided by counsel;
   •             required for trial;
           amount of money involved;
         e client's interes at is at stake;
       The responsibif            sed on counsel;
       The skill a           ise involved; and
                        numerated in State Bar Rule 1.04(b) (1)-(8), which are:
                                 bor required, the novelty and difficulty of the questions presented
              and the              'red to perform the legal services properly;
           o Th        e • ood, • a parent to the client, that acceptance of the particular
                          ent will      lude other employment by the lawyer;
          •        fee custo           charged in the locality for similar legal services;
           o The amou               ved and the results obtained;
           o The ti                             by the client or the circumstances;
           o Then           and                  ofessional relationship with the client;
   •   The experience, repu         n and abili f the lawyer or lawyers performing the service.

Plaintiff may call the follow      pert yhb i no

   5. Greg Degeyter
      9898 Bissonnet, Suite 620
      Houston, Texas 77036
      Meteorologist
      (713) 505-0524

The above-named witnesses may be called to testif          ther        with regard to the nature,
existence of wind and hail at the insured property N.  exp                inions on their
respective training, education, experience, and review of re  ports, an     ta, and other
documents previously produced or to be produced in thi c. e. His rep , if not          hed, with
be produced and are incorporated by reference.

Greg Degeyter is a meteorologist who is expected to testify                      inds occurred at
the insured location during the policy period.

Greg Degeyter's opinions are within his claim report, deposition, estim ead     im
correspondence — if any. His mental impressions and opinions are base o his ai n
experience, inspection and personal knowledge of his investigation and    dling o the aim.

Plaintiff will supplement documents, if not attached, for a complete statemen
findings and opinions, the investigation he performed herein, and the facts an     ata c
by him in forming those findings and opinions.

                                                 II.
  Case 4:19-cv-01874 Document 1-2 Filed on 05/24/19 in TXSD Page 32 of 61




Plaintiff reserves the right to supplement this designation further within the time limitations
imposed by the C rt and/or by any alterations of same by subsequent Court order and/or by
agreement of            es and/or pursuant to the Texas Rules of Civil Procedure and/or the Texas
Rules of           e.



Pl•    reserves the           withdraw the designation of any expert witness and to aver
pos v, y that su         •musty designated expert will not be called as an expert witness at trial
and t.                        consulting expert, who cannot be called by opposing counsel.

                                                 IV.

Plaintiff rese     e right to e      y cross-examination the opinion testimony of experts
designated and called by o           es to this suit.

                                                 V.
Plaintiff reserves the right to                  expert witnesses for rebuttal or impeachment,
whose identities and testimo                     ly be foreseen until Defendants have named their
experts or presented its evid



Plaintiff reserves the right to elicit any                              inion testimony that would
assist the jury in determining material     of fac                        violate the Texas Rules
of Civil Procedure and/or the Texas Rules of E


                                                VII.

Plaintiff hereby designates and may call to testify as adv                      and all witnesses
designated by Defendants hereto and any and all expert                          d by        rty,
whether or not such person or entity is still a party hereto                  ml.

                                                VIII.

Plaintiff reserves all additional rights he may have with regard to                            imony
under the Texas Rules of Civil Procedure, the Texas Rules of Evidence                           any
orders issued by this Court or leave granted therefrom.

                                                        Respectfully Submitte




                                                        Eric B. Dick, LL.M.
                                                        TBN: 24064316
  Case 4:19-cv-01874 Document 1-2 Filed on 05/24/19 in TXSD Page 33 of 61




                                           FIN: 1082959
                                           DICK LAW FIRM, PLLC
                                           3701 Brookwoods Drive
                                           Houston, Texas 77092
                                           (832) 207-2007 Office
                                           www.dicIdawfirm.com
                                           eric@dicklawfirm.com
                                           ATTORNEY FOR PLAINTIFF


                             Certificate of Service

I certify that a           e was served on each attorney of record or party in
accordance wi              Civil Procedure on March 21, 2019.
 Case 4:19-cv-01874 Document 1-2 Filed on 05/24/19 in TXSD Page 34 of 61




                                    CAUSE NO.

JOSEPH F                DEZ, JR.,                               IN THE COUNTY CIVIL COURT
  Plain

                                                                AT LAW NUMBER

U         ED PROPE            ASUALTY
IN            CE           NY,
                                                                FORT BEND COUNTY, TEXAS

                                            Exhibit "E"
                            PLA       IFF'S BINDING STIPULATION

          COMES NOW Plai              and through his/her attorney, who stipulates as follows:

     1.     The total         val                rsy in this cause of action does not exceed

            $75,000.00 exclu                       costs.

     2.     The total damages                    am                   se of action does not exceed

             $75,000.00 exclusive of interest

     3.     Neither Plaintiff nor his/her      me), w                 un in that exceeds $75,000.00

            exclusive of interest and costs.

     4.     Neither Plaintiff of his/her attorney wil           hi            'on after one year to plead

             an amount in controversy in excess of $75,00             exclusive   Interest and costs.

     5.      Neither Plaintiff nor his/her attorney will auth        e anyone o his     b   alf or

             his/her future heirs and/or assigns, to make such an amen

     6.      Plaintiff and his/her attorney understand and agree tha 'amt             cover      united

            to an amount less than $75,000.00 exclusive of interest and

                                                        Signed on March 21,

                                                        DICK LAW FIRM, PLL
Case 4:19-cv-01874 Document 1-2 Filed on 05/24/19 in TXSD Page 35 of 61




                                       Eric B. Dick, LL.M.
                                       TBN: 24064316
                                       FIN: 1082959
                                       DICK LAW FIRM, PLLC
                                       3701 Brookwoods Drive
                                       Houston, Texas 77092
                                       (832) 207-2007 Office
                                       www.dicidawfirm.corn
                                       ATTORNEY FOR PLAINTIFF




                                   2
              Case 4:19-cv-01874 Document 1-2 Filed on 05/24/19 in TXSD Page 36 of 61



CAUSE NO. 19-CCV-064568

                                                             THE STATE OF TEXAS

TO:                            TY & CASUALTY INSURANCE COMPANY
                            AGENT CT CORPORATION SYSTEM
                         N ST STE 900
                        TX 75201

DEFEND               in the herein               ed and numbered Cause;

YOU ARE                                                0 APPEAR before the Honorable County Court at Law 2 of Fort Bend County,
Texas, at the Courthouse being                             e Fort Bend County Justice Center, 1422 Eugene Heimann Circle, in the City
of Richmond, Texas, by                                        er to the Petition of Plaintiff at or before 10 o'clock A.M. of the Monday
next after the expiration             0 days afte          e 4 ate of service hereof, a copy of which accompanies this citation, in Cause
No. 19-CCV-064568, styled: JOS                             RNANDEZ, JR, PLAINTIFF(S) VS UNITED PROPERTY & CASUALTY
INSURANCE COMPANY, DE                                                        d Court on the 21st day of March, 2019.

ISSUED AND GIVEN UNDER MY                                                       f said Court at office, this the 22nd day of March, 2019.

                                                                                                        HARD, COUNTY CLERK
                                                                                                         COUNTY, TEXAS
                                                                                                          SUITE 101
                                                                                                            77469-3108
                                                                                                                                                       ....1.11%
                                                                                                                                               cjoul




You have been sued. You may employ an attorney. If you or your                                                                        nswer with the clerk
who issued this citation by 10:00 A.M. on the Monday next followin                                                                    you were served this
citation and petition, a default judgment may be taken against you. Th                                                            Plaintiff's attorney is:

Eric B Dick
Dick Law Firm PLLC
3701 Brookwoods Drive
Houston TX 77092
844-447-3234




NOTE: POLICY OF NON-DISCRIMINATION 0/4 THE BASIS OF DISABILITY Fort Bend County does not discriminate on the b                                 ility in the admission
or access to, or treatment, or employment in, its programs or activities. Fort Bend County AD Coordinator, Rosenberg Annex, 4520             ad, Suite A, Rosenberg,
Texas 77471, phone (281) 341-8618 hos been designated to coordinate compliance with the non-discrimination requirements co              ed in Section 35.107 of the
Department of Justice regulations. Information concerning the provisions of the American with Disability Act, and the rights provided thereunder, are available from
the ADA Coordinator.                                                                                                                               PERSONAL SERVICE
                                                                                                                                          CITATION

             CONSTABLE FEE NOT COLLECTED FILE COPY                                                                                           IXIVILTITATIOMCILDOC



                  BY COUNTY CLERK
            Case 4:19-cv-01874 Document 1-2 Filed on 05/24/19 in TXSD Page 37 of 61



                                                          RETURN OF SERVICE

Cause Number: 19-CCV-064 68                                JOSEPH FERNANDEZ, Jr vs UNITED PROPERTY & CASUALTY
INSURANCE COMPANY

In Fort Bend Coun            tLaw 2

CAME TO               the           day of                                                          , at         o'clock        M

and EXEC

in                                                 County, Texas at             o'clock        M on the               day of

                                                             by delivering to the within named

                                                          in person, a true copy of this citation together with the

accompanying copy of the        on having fi         ched such copy of such petition to such copy of citation

and endorsed on such copy of citation           of deli

NOT EXECUTED: the diligence us          to ex

For the following reason                                                                          , the defendant may be found



TO CERTIFY WHICH WITNESS MY HAND OFFICIALLY.
                                                                                                                               Constable

                                                                                                                         County, Texas

                                                                                                                                  Deputy

COMPLETE IF YOU ARE A PERSON OTHER THAN A SHERIF                                                 OR CLERK OF THE COURT:

In accordance with Rule 107, the officer or authorized person who se      , or a                       !talon shall sign the return.
The return must either be verified or be signed under penalty of perjury.


My name is                                                           my date of b


and my address is
                                                      (Street, City, State, Zipand Coun

I DECLARE UNDER PENALTY OF PERJURY THAT THE FOREGOING IS TRUE AND

Executed in                                                County, State of

On the              day of


                                                                            Declarant/Authorized Process Sery


                                                                            IN and Expiration of Certification
  Case 4:19-cv-01874 Document 1-2 Filed on 05/24/19 in TXSD Page 38 of 61                                         Electronically Filed
                                                                                                                 520201912:21 PM
                                                                                                                      Laura Richard
                                                                                                                        County Clerk
                                                                                                            Fort Bend County, Texas


                                       CAUSE NO: 19-CCV-064568

JOSEPH FE               ►EZ                                           IN THE COUNTY CIVIL COURT

VS.
                                                                                               AT LAW NO. 2
                                  SUALTY
                                                                         FORT BEND COUNTY, TEXAS


      DE                           PROPERTY & CASUALTY INSURANCE COMPANY'S
                   0       N         WER AND REQUEST FOR DISCLOSURE

TO THE HON               LE JUD         • F SAID COURT:

         COMES NOW                                  & Casualty Insurance Company ("Defendant" or

"United Property,') in the         o     entitle.     d numbered cause and files this, its Answer to

Plaintiff's Original Petition,                          Pr            'lea to the Jurisdiction, which it will

file shortly, and would respectfu               nto t             the        lowing:




           United Property & Casualty Insuran                 npany     en    a general denial as is authorized

by Rule 92 of the Texas Rules of Civil Procedure,                                      mtiff be required to prove

his charges and allegations against United Property                     casualty h st ance Company by a

preponderance of the evidence as is required by the Cons                ion and la oftti& ta e of Texas.

                                                        II.

                               DENIAL OF CONDITIONS PRECEDtBNT

           2.1     The Policy contains certain conditions that have not bee

Plaintiff's recovery, in whole or in part:

                   A.     No ACTION CLAUSE




4821-8181-5447.1
   Case 4:19-cv-01874 Document 1-2 Filed on 05/24/19 in TXSD Page 39 of 61




         2.2       The Policy specifically provides, as a condition to property loss coverage, that no

suit can be b            against United Property unless the policy provisions have been complied

with:

                   C.               fter Loss

                            case of a loss to covered property, we have no duty to provide coverage
                          unde this policy if the failure to comply with the following duties is
                                 ial to us. These duties must be performed either by you, an
                                      eking coverage, or a representative of either:

                                         t the property from further damage. If repairs to the property
                                       equired, you must:

                                                   able and necessary repairs to protect the property;


                                                    ate eco      repair expenses.

                          5.                                      gation of a claim;

                          6.      Prepare             Cory of              onal property showing the
                                  quantity,       ription                    id amount of loss. Attach
                                  all bills, receipts                     is that justify the figures in
                                  the inventory;

                          7.      As often as we reaso

                                  a. Show the damaged prop
                                  b. Provide us with recor                                  and permit
                                  us to make copies;
                                          ***


                   D.     Loss Settlement
                                       ***
                          Covered property losses are settled as follows:

                                         ***
                          2. Buildings covered under Coverage A or B at repla                       out
                          deduction for depreciation subject to the following:




4821.8181.5447.1
  Case 4:19-cv-01874 Document 1-2 Filed on 05/24/19 in TXSD Page 40 of 61




                               a. If, at the time of the loss, the amount of insurance in this policy
                               on the damaged building is 80% or more of the full replacement
                               cost of the building immediately before the loss, we will pay the
                               cost to repair or replace, without deduction for depreciation, but
                               not more than the least of the following amounts:

                                1) The limit of liability under this policy that applies to the
                               building;
                               (2) The replacement cost of that part of the building damaged with
                               material of like kind and quality for like use; or
                                3) The necessary amount actually spent to repair or replace the
                                   aged building.


                                  , at the time of the loss, the amount of insurance in this policy
                                 the
                                11        aged building is less than 80% of the full replacement
                               c              ding immediately before the loss, we will pay the -
                                   er of th    'lowing amounts, but not more than the limit of
                                  lity unde th s policy that applies to the building:

                                              ash                part of the building damaged; or
                               (2         ropo        the       ost to repair or replace, without
                               deduction fo        cm           at rt of the building damaged,
                               which the         ount           an       this policy on the damaged
                               building    s to 80V             lace       cost of the building.

                                       ***

                        d. We will pay no mo e than         al cash value of the damage until
                        actual repair or replace          c     e    Once actual repair or
                        replacement is complete,    ill s          •   i s noted in 2.a. and b.

                        above.
                                       ***

                   F.   Appraisal

                        If you and we fail to agree on the amoun of          I  er may demand an
                        appraisal of the loss. In this event, each p        choos          etent and
                        impartial appraiser within 20 days after r      vm                   st from
                        the other. The two appraisers will choose an u              y ca        agree
                        upon an umpire within 15 days, you or we may                           ice be
                        made by a judge of a court of record in the st                     esiden.-
                        premises" is located. The appraisers will separately        v ount 0
                        If the appraisers submit a written report of an agreem      us, fi         nt
                        agreed upon will be the amount of loss. If they fail t • agr          y will
                        submit their differences to an umpire. A decision agreed            any two
                        will set the amount of loss.




4821.8181-5447.1
  Case 4:19-cv-01874 Document 1-2 Filed on 05/24/19 in TXSD Page 41 of 61




                                         ***


                          Suit Against Us

                          No action can be brought against us unless there has been full compliance
                          with .11 the terms under Section I of this policy and the action is started
                          wj.       o years after the date of loss.

                   P1         failure to comply with the Appraisal provision and complete the

appraisa            s,             breach of the "no action" clause. Specifically, Plaintiff sold the

insured property                        s' appraisers had the opportunity to conduct their appraisal

inspections, and therefore            to comply with the above policy provision requiring him to

show Defendant the                               en as it reasonably required. Accordingly, Plaintiff

is barred from proceeding w                        from recovering damages, attorneys' fees, interest

or other amounts from Unite                                        icy conditions have been satisfied.

         B.        LOSS DURING THE POLICY

         2.4       The Policy does not c                                   prior to Policy inception

regardless of whether such damages were a                             f the inception of the Policy or

discovered at a later date. To the extent that any pa                       laintiff complains did not

occur during the applicable policy period, the Policy pro                      for same.

          C.       LOSS ABOVE THE DEDUCTIBLE

         2.5       United Property's obligation to pay under the                 , if at all, only to a

covered loss that exceeds the Policy deductible. If there is an obl                            only to

the amount of covered loss that exceeds the deductible.

                                                  III.
                                               DEFENSES

         3.1       Plaintiff has failed to affirmatively allege a justiciable controv'      ithin this

Court's subject matter jurisdiction. Specifically, Plaintiff states that he has made a demand for



4821-8181-5447.1
    Case 4:19-cv-01874 Document 1-2 Filed on 05/24/19 in TXSD Page 42 of 61




appraisal, Defendant has refused to participate in appraisal, and therefore, Plaintiff seeks an

"order forcin            dant to participate in appraisal."' Despite the fact that Defendant had agreed

to p               In appraisal prior to the filing of this lawsuit, the Court should dismiss this case

b       e Plaintiff mere                an advisory opinion from the Court, which is prohibited under



                     nited          y & Casualty Insurance Company denies that the required

conditions prece             re perfo      d and/or occurred.

         3.3         le damag             dly sustained by Plaintiff may have been the result of actions

or omissions of indiv            ove                d Property had no control, including but not limited

to Plaintiff, therefore, Unite                          ble to Plaintiff

         3.4       United Propert                   y110                   714 00, effective January 19, 2017

to January 19, 2018, to Joseph Fernandez,                    e                 opts its terms, conditions and

exclusions as if copied in extenso (the           icy

         3.5       The Policy does not cove                 cause            aulty, inadequate or defective

maintenance of part or all of any property whether                  ff                ce premises".

         3.6       The Policy does not cover loss caused b                 ty, Made     e or defective design,

specifications, workmanship, repair, construction, renov ti. , remodels g,                   ink; compaction;

or materials used in repair, construction, renovation or remode ing.

         3.7       The Policy does not cover loss caused by we                   and        and            ng and

deterioration.

         3.8       The Policy does not cover loss caused by, consisting of, or                        OM    •.

or microbes.

         1 See Plaintiff' Original Petition, at Causes ofAction, 7111-8.




4821-8181.5447.1
  Case 4:19-cv-01874 Document 1-2 Filed on 05/24/19 in TXSD Page 43 of 61




         3.9       The Policy does not cover loss caused by flood, surface water or water below the

surface of the

                   The Policy does not cover loss caused by constant or repeated seepage or leakage

           or steam or the         ce or condensation of humidity, moisture or vapor, over a period

 f ee , month                s from within a plumbing, heating or air conditioning device.

                                   s not cover loss caused by mechanical breakdown, latent defect,

inherent vice or                        rty that causes it to damage or destroy itself.

         3.12       nited Prop-       entitled to any credits or set-offs for prior payments by United

Property or other thir

         3.13      To the extent                   f Plaintiff's claims may have been fully adjusted

and payment tendered, Plain                                        action or recovery for his alleged

damages.

         3.14      To the extent that Plain                                   be the result of a failure

by Plaintiff to take reasonable steps to mitig                        nages are not recoverable.

         3.15      To the extent that all statutory and                      ve not been satisfied, this

suit is premature.

                                                IV.
                                   RE I !JEST FOR DISCL

          Pursuant to Rule 194, Plaintiff is requested to disclos                              material

described in Rule 194.

                                               V.
                                       PRAYER FOR RELIEF

          WHEREFORE, PREMISES CONSIDERED, Defendant, United Prope                                  ualty

Insurance Company, respectfully prays that Plaintiff take nothing by his suit, t at Defendant




4821-8181-5447.1
   Case 4:19-cv-01874 Document 1-2 Filed on 05/24/19 in TXSD Page 44 of 61




recovers costs, and for such other and further relief, both at law and in equity, to which United

Property & C           Insurance Company may be justly entitled.


                                               Respectfully Submitted,

                                               LEWIS BRISBOIS BISGAARD & SMITH LLP


                                               By: Is/ Sarah R. Smith
                                                   Sarah R. Smith
                                                   Texas State Bar No. 24056346
                                                   Sarah C. Plaisance
                                                   Texas State Bar No. 24102361
                                                   24 Greenway Plaza, Suite 1400
                                                   Houston, Texas 77046
                                                   Telephone: 713.659.6767
                                                   Facsimile: 713.759.6830
                                                   s._ah          ewisbrisbois.com
                                                    MIM &    I e • lewisbrisbois.com
                                                              V.
                                                                     R DEFENDANT,
                                                     UNIT            ,TY & CASUALTY
                                                     IN:                   Y




                                   CERTIFICATE OF S

          This is to certify that a true and correct copy of the                  has been forwarded
pursuant to the Texas Rules of Civil Procedure on this 20th day             , 2019.

Eric B. Dick                            Via Eserva
DICK LAW FIRM, PLLC
3701 Brookwoods Drive
Houston, Texas 77092
eric@dicklawfirm.com
Attorneyfor Plaintiffs
                                                       /s/ Sarah R. Smith
                                                       Sarah R. Smith




4821.8181.5447.1
  Case 4:19-cv-01874 Document 1-2 Filed on 05/24/19 in TXSD Page 45 of 61                           Electronically Filed
                                                                                                    5/21/2019 1:48 PM
                                                                                                         Laura Richard
                                                                                                          County Clerk
                                                                                              Fort Bend County, Texas


                                  CAUSE NO. 19-CCV-064568

 JOSEPH F        N    DEZ,                            IN THE COUNTY CIVIL COURT
  Plainti


                                                      AT LAW NUMBER 2

 U                       & CASUALTY
 IN                    PA
   De
                                                      FORT BEND COUNTY, TEXAS

                                    MOTION TO COMPEL APPRAISAL
                                     AND ABATEMENT

        COMES NO                             ye-styled lawsuit and files this Motion to Compel

Appraisal of Plaintiff's prop                   as authorized by the insurance policy at issue in

this case and abate the lawsuit                                sal process, and would respectfully

show the Court as follows:


                                  FACTUAL B

    1. This lawsuit arises out of a dispute ov•r an ins       claim made by Plaintiff for damage

        to her property.

   2. Defendant's policy provides for appraisal as ant an. for dete         ni g the   ttt of loss

        when the parties are unable to agree to the amount

   3. Plaintiff timely invoked the appraisal clause of Defendant'

    4. To date, Defendant has not named its appraiser pursuant to the •

    5. To date, Defendant has refused to participate in the appraisal pro



                                          OVERVIEW

   6. The case should be abated and the parties should be compelled to complete the appraisal
Case 4:19-cv-01874 Document 1-2 Filed on 05/24/19 in TXSD Page 46 of 61




    process.


7. This s      a   es out of a disagreement over the amount of loss to Plaintiffs property.

            surance policy contains an appraisal clause for resolution of this type of dispute. The

    appraisal clause              es the parties, upon written demand, to submit to the appraisal

     rocess w             y fail to agree on the "amount of loss." Despite this contractual agreement,

               nt refus           onor this appraisal clause.

9. The Sup            ourt of          s held in State Farm Lloyds v. Johnson, 290 S.W.3d 886 (Tex.

    2009), that in every              y damage claim, someone must determine the "amount of loss."

    An appraisal             bi                  to have the extent or amount of the loss determined

    in a particular way.                          contractual provision, appraisal clauses should be

    enforced. Id. at 895.

 10. Texas courts have consistently enfo                  pr            s with virtually no exception.

    See In re Universal Underwri                of Tar.             5      3d 404, 407 (Tex. 2011)

    (holding that appraisal clauses gener•                enforc    absent illegality or waiver); In re

    Slavonic Mut. Fire Ins. Ass'n, 308 S.W.3 . JJ. 559                      p.—Houston [14th Dist.]

    2010, no pet.).


 11. Completion of appraisal in accordance with Defen                   cy is        tion precedent to

    filing suit onthe insurance contract. Woodward v. Liberty                         3:0 CV-0228-

    G, 2010 WL 1186323 *3 (N.D. Tex. Mar. 26, 2010). "When                            0 an in urance

    contract properly invokes the contract's appraisal clause...a                              rinse

    discretion to stay the suit pending completion of the appraisal." W               yard,

    1186323 at *3; see also In re Slavonic Mut. Fire Ins. Ass 'n, 308 S.W.3d                  565 (Tex.

    App.—Houston [14th Dist.] 2010, no pet.) ("[a] remedy to enforce a condition precedent



                                                    2
Case 4:19-cv-01874 Document 1-2 Filed on 05/24/19 in TXSD Page 47 of 61




       in its policy is abatement of the case"); see also United Neurology, PA v. Hartford Lloyd's

       Ins. C           H-10-4248, 2012 WL 423417 (S.D. Tex. Feb. 8, 2012) (abating case while

             praisal goes forward); Rice v. Certain Undenvriters at Lloyds, Civ. A. No. 11-10-

       4660, 2011 WL                  1 (S.D. Tex. Jan. 21, 2011) (abating case until appraisal process is

        omplete

 12.               intiff t.           yoked the appraisal provisions of its policy. Plaintiff requests that

       the court               e its dis    on to abate this case pending the completion of the appraisal

       process.

 13. Furthermore                  al ec               served by staying this matter until such time as the

       appraisal process is                             onic, 308 S.W.3d at 565; see also Butler v. Prop.

       & Cas. Ins. Co. ofHa                                              011 WL 2174965 (S.D. Tex. June

       3, 2011) (holding that abatement of                               pp    sal is appropriate and "in the

       interest of the efficient and ine            we ad                 .1      e"). Moving forward with

       discovery related to alleged breach o co             act and       ontractual causes of action when

       a condition precedent to the breach of con                • aun             en satisfied is a waste of

       the parties' and the Court's resources.


 14. The purpose of appraisal is to determine the amou                                      resolve the case

       with "no attorneys, no lawsuit, no pleadings, and no he •                      Stat far Lloyd's v.

       Johnson, 290 S.W.3d 886, 894 (Tex. 2009) (noting that apprais. s a                    ostly     faster

       than litigation, and often resolve disputes such as this one). Con                            rpose

       appraisal, i.e., to prevent or reduce litigation efforts and costs, Plain            quests       •



       abate this lawsuit until the appraisal process is completed.




                                                        3
Case 4:19-cv-01874 Document 1-2 Filed on 05/24/19 in TXSD Page 48 of 61




                              ARGUMENT & AUTHORITIES

 15. T-        its specifically enforce appraisal clauses in standard Texas policies and have

      utinely required in urers to participate hi the appraisal process as contracted under their

    policies. See         al, 345 S.W.3d at 412; In re Allstate County Mut. Ins. Co., 85 S.W.3d

                            02); In re State Farm Lloyds, 170 S.W.3d 629, 634-635 (Tex. App.—

    El Paso 200                  ding); Vanguard Underwriters Ins. Co. v. Smith, 999 S.W.2d

    448,                          illo, 1999, no pet).


 16. The Supreme                               need the mandatory nature and enforceability of

    appraisal clauses and                     principle that has been followed consistently since

    at least 1888. Univers                                   that appraisal clauses are generally

    enforceable, absent illegality or war                         .3d at 888-89 (citing Scottish

     Union & Nat. Ins. Co. v. Cla                                     ee also In re Allstate, 85

    S.W.3d at 196.


 17. In Johnson, the Texas Supreme Court                                 f Appeals holding that

    appraisal must still be enforced even if there is so                              the parties

    still need to know the "amount of loss." Johnson, 2                         facts of Johnson

    are instructive. There, the insured made a claim under his                          eowners

    policy alleging the roof of the home had been damaged durin                            Farm

    Lloyds' adjuster concluded that hail caused only minimal dama                       re of t

    roof which fell below the policy's deductible. Id. Accordingly, no pa                         on

    the claim. The insured's contractor argued that hail had damaged the               roof thus

    mandating that the entire roof be replaced. Id. The Texas Supreme Court determined that



                                               4
Case 4:19-cv-01874 Document 1-2 Filed on 05/24/19 in TXSD Page 49 of 61




    the dispute over roof damage was properly subject to the policy's appraisal provision

    holdi             [a]ny appraisal necessarily includes some causation element, because setting

             ount of loss' requires appraisers to decide between damages for which coverage is

     claimed from d                 for everything else." Id. at 893. The application of Johnson to this

      ase is cl      ;i    spective of the cause of the insured's claimed roof damage (old damage

             .amage)                ether it is a covered loss, someone must determine what the amount

     of that lo           suiting          the alleged storm.


 18. It is undisputed t             appr         ause applies to the dispute over the amount of Plaintiff's

     loss. Plaintiff has prop rl           d time      yoked the appraisal clause in the Policy. Therefore,

     Texas law mandates         a Defendan co wl w                    ppraisal clause as properly requested

     by Plaintiff.


 19. In Johnson, the Court held that                scope 0             d
                                                                            4 s, not liability." Id. at 890.
     However, this does not mean the ca                       amage         levant in the appraisal process.

     In explaining its holding, the Johnson Co                                     "causation relates to both

     liability and damages because it is the conne                      between       em." Id. at 891-892.

     Therefore, "appraisers must always consider caus                   at least            'al        atter." Id. at

     893. The Court made clear that, "an appraisal is                  Or                used by a specific

     occurrence, not every repair a home might need." Id.                      refo         rats              of be

     avoided merely because there is a question of causation. Id.


 20. In Johnson, State Farm made the argument that appraisal was not appr                     e bec              ere

     was a dispute concerning causation. The Supreme Court held that State                  •1     ,     argument

     failed because appraisers must be allowed to allocate damages between covered and


                                                        5
Case 4:19-cv-01874 Document 1-2 Filed on 05/24/19 in TXSD Page 50 of 61




    excluded perils or they would never be able to assess hail damage unless a roof was brand

    new.


      us holding has be n followed by the appellate courts in numerous cases in which the

    insurer denie            was a covered loss. See In re Texas Windstorm Ins. Ass'n, 2013 WL

                    x.App.    Houston [14th Dist.] 2013, orig. proceeding); In re Public Service

    Mut. Ins. Co                   441 (Tex.App.—Austin 2013, orig. proceeding), In re Southern

    Ins. Co        1 WL 846         Tex.App.—Beaumont 2011, orig. proceeding).


 22. The court in                 her'          WL 846205 (Tex.App.—Beaumont 2011, orig.

    proceeding) rejected         plaintiffs      ment that the insurer must agree that the loss is

    covered by the policy                                        e as to "amount of loss." The court

    held:

              The parties dispute ca                                       at the damage to
              Neisen's home is the result                           te eakage, and Neisen
              contends the damage was                                 during Hurricane Ike.
              Nevertheless, following the        preme             decision in Johnson, we
              conclude that under the circumstan                              ld be determined
              as an initial matter and the parties m           tg      a       n questions. See
              id. at 894. "[W]hen an indivisible inju            property         have several
              causes, appraisers can assess the amount         amage an                      up
              to the courts. When divisible losses are in       ed, apprais              de the
              cost to repair each without deciding who                   for'           hen an
              insurer denies coverage, appraisers can still set                    loss in case
              the insurertums out to be wrong." Id. The appraisal                            es
              to have the extent or amount of the loss detenni
              leaving the question of liability for such loss to be dete
              by the courts." Scottish Union & Nat'l Ins. Co., 8 S.W.

 23. Under similar facts here, the policy does not require the insurer t

    before appraisal is appropriate. As such, under Texas law, the policy a prais                 mons

    should be enforced in this matter.




                                                 6
Case 4:19-cv-01874 Document 1-2 Filed on 05/24/19 in TXSD Page 51 of 61




 24. While Texas courts have held that an insured can waive its right to appraisal, the intent for

    such            ust be clearly demonstrated by the surrounding facts and circumstances. In

           ntinental Cas. Co., No. 141-10-00709-CV, 2010 WL 3703664, at *3 (Tex.App.—

    Houston [14th D.          ptember 23, 2010, no pet.) (citing Jernigan v. Langley, 111 S.W.3d

      53, 156        r . 2003)).


 25. Texas courts                  arily hesitant to fmd waiver of an appraisal clause. See Scottish

     Union,         . at 632 (I        g inspection of damage, partial adjustment of claim, offer to

     pay for certain it           ac        ce of inventory of lost or damaged items did not waive

    appraisal as to value o                     amaged in fire). To constitute a waiver of appraisal,

    the action by the ins                        onably c    dated to induce the insurer to believe

    that compliance by him                                      nts of the policy is not desired, or

     would be of no effect if perform                                    ount to a denial of liability

     or a refusal to pay the loss." Id.


 26. The facts in this case do not give rise to a                        yoked appraisal only after
                                                1<
     Defendant failed to pay the full amount owed                               Moreover, Plaintiff

     invoked the appraisal provision after the parties r                           e‘tations. This

     is the direct evidence of disagreement between the p                       unt of loss, thereby

    justifying Plaintiff's demand for appraisal.


 27. In addition, a "waiver is an affirmative defense that can be as

     intentionally relinquishes a known right or engages in intentional cond

     claiming that right." In re .Acadia Ins. Co., 279 S.W.3d 777, 779 (Tex.                Amarillo

     2007, orig. proceeding) (citing Tenneco, Inc. v. Enter. Prods. Co., 925 S.W.2d 640, 643



                                                  7
Case 4:19-cv-01874 Document 1-2 Filed on 05/24/19 in TXSD Page 52 of 61




    (Tex. 1996)) (applying waiver standard to appraisal clause). As such, the Defendant bears

    the b           showing affirmative facts evidencing an insured's intention to relinquish the

             appraisal. In re State Farm Lloyds, 170 S.W.3d at 634. Defendant has not and

    cannot show any              o meet its burden in this case.


                                noted that "mere delay is not enough to find waiver; a party must

    show that it                    'diced." Universal, 345 S.W.3d at 411 (citing Terra Indus., Inc.

    v. Com                            Am., 981 F.Supp. 581 (N.D. Iowa 1997)). The court reasoned

    that "[i]f the insu           suffe    no prejudice due to delay, it makes little sense to prohibit

    appraisal when                                 icient and cost-effective alternative to litigation."

    Id. In light of this rafi                     he tende     of other jurisdictions to so require, the

    court concluded that in                                        y must show that "an impasse was

    reached, and that any failure to                                      asonable time prejudiced the

    opposing party." Id. at 412. The court                           te    at "it is difficult to see how

    prejudice could ever be shown when t           policy          both sides the same opportunity to

    demand appraisal." Id.


 29. As the Universal court noted, it is difficult to                                fenQt could be

    prejudiced by appraisal, as the policy of insurance                            dant with the same

    opportunity to demand appraisal afforded to Plaintiff                                       1 in the

    instant case would not cause Defendant to suffer any "inherent u                              delay,

    expense or damage to his legal position." See Id. at 411, (citing P                        Cull

    S.W.3d 580, 597 (Tex. 2008).


 30. Consistent with the Universal opinion, two more recent appellate opinions have held the



                                                   8
Case 4:19-cv-01874 Document 1-2 Filed on 05/24/19 in TXSD Page 53 of 61




    Defendant must show delay and prejudice to avoid appraisal. In EDM v. Hartford, the court

    found         judice to the insured. No. H-10-3754, 2011 WL 2619069, at *1 (S.D. Tex.

            hi that matter, the claim was originally adjusted but suit not filed until almost two

    years after the st          After suit had been filed the parties proceeded to mediation. Id.

      nly afte           ion failed and several months after suit was filed did the carrier invoke

                              e court found that impasse had been reached only after the parties

    failed at                      ms. Id. at *6. Moreover, the insured had not demonstrated any

    prejudice. Id. (deful         judice for the purposes of waiver as the inherent unfairness in

    terms of dela                            o a party's legal position). See also In re Cypress

    Texas Lloyds, 419 S.                       (Tex.App.—Beaumont 2012, orig. proceeding).


 31. The Court in In re Cypre                                  was no prejudice even though they

    had incurred litigation expenses                                 and expert fees. 419 S.W.3d

    at 444-45. The court stated that the part                   oQthe costs by requesting the

    appraisal and concluded that "when a arty kn              is right to request an appraisal and

    does not make that request, it is difficult                              erred to the opponent."

    Id. at 445.


 32. Pursuant to the Policy's terms, Defendant in this case                     emand appraisal and

    could have avoided any perceived prejudice by making t                                  sal, 345

    S.W.3d at 412; In re Cypress Texas Lloyds, 419 S.W.3d at                                  'd not

    proactively exercise its rights nor can it show any prejudice as a res

    Therefore, no waiver has occurred and appraisal should be compelled.            the        case,

    Defendant would suffer no prejudice by this matter proceeding to appraisal. To date,

    Defendant has incurred little notable expenses and the parties have conducted minimal


                                                9
Case 4:19-cv-01874 Document 1-2 Filed on 05/24/19 in TXSD Page 54 of 61




    discovery in this matter.


 33. Co          e the discretion to stay or abate insurance litigation—such as the instant case—

          it appraisal is corn lete. See In re Slavonic Mut. Fire Ins. Ass 'n, 308 S.W.3d at 564-65;

    Vanguard Un             ers Ins. Co., 999 S.W.2d at 450-51; James v. Prop. & Cas. Ins. Co. of

                       H-1 -1998, 2011 WL 4067880 (S.D. Tex. Sept 12, 2011); United

    Neurology, P                 .d Lloyds Ins. Co., No. H-10-4248, 2012 WL 423417 (S.D. Tex.

    Feb. 8,                         ecognizing this as the law and that to allow the litigation to

    proceed while                          ay would be an unnecessary waste of valuable court

    resources and otherw                       increase attorney and litigation fees to all parties;

    courts have the discr                      n st   m       ating insurance litigation such as the

    one here until appraisal                                  !c Mut. Fire Ins. Ass 'n, 308 S.W.3d

    556, 564-65 (Tex.App.—Houst                                       and Underwriters Ins. Co. v.

    Smith, 999 S.W.2d 448, 450-51, (Tex                               ;James v. Prop. & Cas. Ins.

    Co. of Hatford, No. H-10-1998, 201 WL                      (S.D. Tex. Sept. 12, 2011); United

    Neurology, P.A. v. Hatford Lloy"s Ins. Co                               WL 423417 (S.D. Tex.

    Feb. 8, 2012).


 34. The Texas Court of Appeals in Vanguard Underwriters                       In re Slavonic Mut.

    Fire Ins. Ass 'n also upheld abatement of the lawsuit pendi                             finding

    a condition precedent in the policy which provides, "no suit or a                        unless

    the policy provisions have been complied with. Action brought aga

    within two years and one day after the cause of action accrues." Vanguard,                .2d at

    450-51; In re Slavonic Mut. Fire Ins. Ass'n, 308 S.W.3d at 565; James, No. H-10-1998,




                                                10
Case 4:19-cv-01874 Document 1-2 Filed on 05/24/19 in TXSD Page 55 of 61




    2011WL4067880 at *2; United Neurology, PA., No. H-10-4248, 2012 WL 423417 at *1-

    2. Th          its have concluded That because appraisal is a condition precedent to suit,

            ent is appropriate. In the instant matter, the same policy language is present.

    Accordingly, thi           should also abate this lawsuit pending the appraisal process.


                             ves for abatement of all of the pre-trial deadlines currently pending

    in an effort                  nnecessary expenditure of time and resources in a case where

    such in                        ultimately unnecessary. Plaintiff's request is not made for the

    purposes of dela


 36. Appraisal is appropri                      is required by the insurance policy, and the Texas

    Supreme Court has he                                       provision, appraisal clauses should

    be enforced." Johnson, 290 S.W.3d                               is appropriate and within this

    Court's discretion to abate this                                   ocess.



                                         IV.
                              RE UEST FOR A

 37. Defendant has been attempting to evade appraisa        oss multipl    wsuits      some cases

    after it had already agreed to appraisal. Here, De                            son to disregard

    the terms of its policy; has not provided any such reason oth                     do not wish

    to go through appraisal; and has forced Plaintiff to draft, fil                            otion.

     Appraisal is a condition under the terms of the policy once prope

     in the motion, Plaintiff has properly invoked appraisal in this cas

    required to participate. Instead, Defendant wants to waste the parties' and     e C c rt's time

    and resources arguing baseless and frivolous objections. Therefore, Plaintiff requests the



                                               11
Case 4:19-cv-01874 Document 1-2 Filed on 05/24/19 in TXSD Page 56 of 61




   court to award Plaintiff reasonable attorney fees and costs associated with preparing,

    draft'       arguing the motion.


                                         V.
                                CONCLUSION & PRAYER

    WHERE rd          'REMISES CONSIDERED, Plaintiff prays this Court grant this Motion

   t. - • • • el Appr.'       d Abatement pending completion of the appraisal process, and stay

    all proce-       mclud'         not limited to, all discovery, pending motions and hearings,

    until such time as P         and Defendant advise the Court that the appraisal process has

    been complet



                                             es               itted,




                                                     Ick, L
                                                  •2406.
                                           DICK            , ' LC
                                           3701       -wo
                                           Houst• , Te      92
                                           832-207-2017 ffice
                                           eric@dickl      com




                                              12
  Case 4:19-cv-01874 Document 1-2 Filed on 05/24/19 in TXSD Page 57 of 61




                                  CERTIFICATE OF SERVICE

         I     if    at in accordance with the Texas Rules of Civil Procedure I served a true and
correc       • of the above on the parties of record. This service was made in a manner appropriate
and•         exas Rules of Ci it Procedure.




                                              Eric B. Dick, LL.M.
                                              SBN: 24064316


May 21, 2019




                                                 13
Case 4:19-cv-01874 Document 1-2 Filed on 05/24/19 in TXSD Page 58 of 61                            Electronically Filed
                                                                                                   521/20191:48 PM
                                                                                                       Laura Richard
                                                                                                         County Clerk
                                                                                              Fat Bend County, Texas


                                CAUSE NO. 19-CCV-064568

 JOSEPH             NDEZ,                               IN THE COUNTY CIVIL COURT
  Plain


                                                        AT LAW NUMBER 2

                          & CASUALTY
 IN
   De
                                                        FORT BEND COUNTY, TEXAS


                   ORDE            LAINTIFF'S MOTION TO COMPEL
                                       L AND ABATEMENT



Before the Court is Plaint                                  aisal and Abatement (the "Motion").
Having considered the lvlo                                      any, and the evidence and the
pleadings and papers on file, the Court fm                          fficient cause for the Motion
and that the Motion should be GRA


IT IS THEREFORE ORDERED, ADJUD                                     D that the Motion is hereby in
all things GRANTED.


IT IS FURTHER ORDERED that Defendant is hereby o palled to p              i ipate i>ytt appraisal
process as set forth in the policy of insurance reference                          t shall submit
its appraiser appointment to Plaintiff within seven (7) days                   s Order.


IT IS FURTHER ORDERED that Plaintiff's entire claim shall be s                              aisal
process.


IT IS FURTHER ORDERED that the above-styled and captioned cause is
and STAYED for one hundred and twenty (120) days or until such time as                       and
Defendant advise the Court that the appraisal has been completed.
  Case 4:19-cv-01874 Document 1-2 Filed on 05/24/19 in TXSD Page 59 of 61




 IT IS FURTHER ORDERED that Defendant pay Plaintiff's reasonable attorneys' fees and
 costs associat•           preparation, drafting, and arguing Plaintiff's Motion to Compel Appraisal
 in them           f$




         D on




                                                   JUDGE PRESIDING



APPROVED AS TO FORM

/il Eric B. Dick
Eric B. Dick, LL.M.
SBN: 24064316
3701 Brookwoods Dr.
Houston, Texas 77092
(844) 447-3234 Telephone
cric@dicklawfirm.com
Case 4:19-cv-01874 Document 1-2 Filed on 05/24/19 in TXSD Page 60 of 61                        Electronically Filed
                                                                                               52120192:54 PM
                                                                                                   Laura Richard
                                                                                                     County Clerk
                                                                                         Fort Bend County, Texas


                             CAUSE NO. 19-CCV-064568

JOSEPH F           DEZ,                           IN THE COUNTY CIVIL COURT
 Plaintiff


                                                  AT LAW NUMBER 2

         PRO'         & CASUALTY
IN                   A   ,
  De
                                                  FORT BEND COUNTY, TEXAS

                                  OTICE OF HEARING

  BE IT KNOWN t         P    IN   • 'S MOTION TO COMPEL APPRAISAL AND
  ABATEMENT ha. een                       eating on June 11, 2019, at 1:30 pm at the Fort
  Bend County Civil Cou                    WO, located at 1422 Eugene Heimann Circle,
  Courtroom 2B, Richmon

                             CERTIFI

         I certify that a true and corr opy oft                    to parties of record in
  a method appropriate under Texas Rules of       rocedur

  Signed on May 21, 2019




  Eric Dick, LL.M.
  TBN: 24064316
  DICK LAW FIRM, PLLC
  3701 Brookwoods Dr.
  Houston, Texas 77092
  (844) 447-3234 Telephone
  eric@dicklawfirm.com
            Case 4:19-cv-01874 Document 1-2 Filed on 05/24/19 in TXSD Page 61 of 61

                                                               CIVIL CASE INFORMATION SHEET
          CAUSE NUMBER (FOR CLERK USE ONLY):                                                            COURT (FOR CLERK USE ONLY):
                        JOSEPH FERNANDEZ, JR V. UNITED PROPERTY & CASUALTY INSURANCE COMPANY
              STYLED
                                (e.g,John Smith v. All AmericanInsurance Co; In re Mary Ana Jones; le the Mutter of the Estate ofGeorge Jackman)
A civil case information sheet m        completed end submitted when an original petition or application is Bled to initiate a new civil, family law, probate, or mental
health cam or when a post-ju      ant "tion for modification or motion for enforcement is filed in a family law case. The information should be the best available at
the time of filing.
                                                                        .            • • • ... . .                                    ., •        . . . .•
1. ContactInfarmat lot; • 4 oil triniplethigeilse'lainrnrnlithislidet: '.          Naiiits.of midi earn casei ."                 :F• - • Person or-teary complelingsheetis: •
       ERIC s DI v                                                                                                                    liAttorney for Plaintiff/Petitioner
Name:                                    Email:                                    Plaintif(s)/Pctitioner(s):                         Oho Se PlaintitT/Petitioner
       DI at LA -IRN,                                                                                                                  OTiSe1V-D Agency
       ATT.. 'Y                          di.        di 9110- ail.com                JOSEPH FERNANDEZ, JR                               DOM=

Address:
                                                                                                                                        Additional Parties in Child Support Case:
 3701 BR• •       I   ..,   DS DR                (832 ) 207-2 0 07
                            -.N.--                                                   Defendant(s)/Respondent(s):                        Custodial Parent:
City/StatefLip:                           Fax:                                        UNITED PROPERTY &CASUALTY
 HOUSTON, TR 77092                                              • 931                                                                   Non-Custodial Parent
                                                                                      INSURANCE COMPANY
Si                                          fete Bar No:
                                                                                                                                        Plr-stuned   Seth=
                                           24 064 31 •
                                                                                     ;Attach maned page an/tenets. men all partied
          .                                                  . ..         .
2. Indicate ease type, or Identify the mos t I             issue in   •       select only pt
                                                     vil                                                                               Fan ily Law
                                                                                              .. . .                              .          • Post-judgment Actions
          Contract                       • Injury ors inn                              eel Property               Marriage RelritionsIdp       '     (non-Title IV-D)
Debt/Contract                        OAssault/Batte                           OE m [Domain/                      LlAnnulmcnt                  UEnforcement
  ECOnsuMedDTPA                      • Constntction                               ond =nation                    0 Declare Marriage Void       II Modification—Custody
  ODebt/Contract                     ['Defamation                                art' son                        Divorce                       EllModitication—Other
  E Fraud/Misrepresentation          Malpractice                                Cr Writ!                           OWIth Children                  .    TitleIV-D, :
  00Iher Debt/Contract                  OAccounting                           • respass to rfli                    ONo Children               DEnforcement/Modification
                                        OLegal                                • Other P party'                                                OPaternIty
Foreclosure                             OMedical                                                                                              OReciprocals (UIFSA)
    Il Home Equity—Expedited            00ther Professional                                                                                   OSupport Order
   ClOthcr Foreclosure                     Liability:
OFnutchise                                                                            Mal t4 Cri     al
['insurance                          OMotor Vehicle Accident                            .Miti                         0              yin .             Parent-Child Relationship
OLandlordifenant                     OPremiscs                                OExpuneti                           N En         Foreign                OAdoption/Adoption with
ONon-Competition                     Product LlabUlry                         III Mg at Ni '                           udgment                          Termination
OPartn=hip                             0Asbestos/Silica                       EN -Dis sure                        P.!•a abeas Corpus                  OChild Protection
[Other Contract                        ['Other Product Liability              OSe t        orfaiture              II Name Change                      IN hild Support
                                          List Product                        0Writ of Habeas C• •                OProtective Order                   E Custody or Visitation
                                                                                  Pre-indichne•                          in       f DISabillties      OGestational Parenting
                                      00ther Injury or Damage:                OOther:                                 of      ori                     OGrandparent Access
                                                                                                                        then.                         II Parentage/Paternity
                                                                                                                                                      IN Termination of Parental
     " Employment                                                 "Othei• Civil    •                                                                       Shia
                                                                                                                                                            er Parent-Child:
 ODiscrimination                       OArtmlnIstrative Appeal              OLawyer Discipline
 OTtetallation                         OAntitrustAJnfair                    OPerpetuate Testimony
 OTemination                             Competition                        OSecurities/Stock
 OWorkers' Compensation                OCocle Violations                    • Tedious Interference
 00ther Employment                     OForeign Judgment                    OOtliet
                                       antellectual Property
                                                                                                                                                C
              ax •                                                                             Probate & Mental LI di
  OTaxAppmisal                         Probate/Willsfintestale Administration                            UGuardianshi                dult
  OTax Delinquency                        ODependent Administration                                      OGuardianshi                In
  OOther Tax                             andcpendent Administration                                      OMental Health
                                          • Other EstateProceedings                                      ['Other:
                       .                                .                                                                            : 1 • :. „I .        . •
3. Indicate procedure or remedy if applicable (ntarselect more Than 1):                                            ..
 OAppeal from Municipal el-Justice Court                  ODeclaratoryJudgment                                    OPmjudgm R edy
 OArbitmtion-related                                      OGarnishment                                            OProtective 0
 OAttacbment                                              Oloterplcader          -                                OReceiver
 OBill of Review                                          OLIcense                                                OSequescation
 OCertiorari                                              OMandamus                                               OTemporary Restrai         erAnjunction
 Daus Action                                              I:Post-judgment                                         ['Turnover
4. Indicate damages soughl (do-Wetselect iflifsirlantIly law care): t.
 I•Less than 8100,000, including damages of any kind, penalties, costs, expenses, pre-judgment intemst, and attorney fees
 °Less than $100,000 and non-monetary relief
 ClOver$100, 000 but not more than $200,000
 ['Over $200,000 but not more than $1,000,000
 Dover $1,000,000
                                                                                                                                                                       Rev 2/13
